SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

505
KA 10-01774
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

PARIS SMITH, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (ROBERT R. REITTINGER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered March 17, 2010. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree
(two counts) and criminal possession of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    April 27, 2012                         Frances E. Cafarell
                                                   Clerk of the Court